Title: From John Adams to Rufus King, 11 October 1792
From: Adams, John
To: King, Rufus



Quincy October 11 1792

I am very much obliged, Sir, by your kind Letter of the 30th of Septr, and for the important Intelligence contained in it
There is Such a Complication of Tragedy Comedy and Farce, in all the Accounts from France that it is to me, to the last degree, disgusting to attend to them in detail.  I read over the Accounts in general and then endeavour to divert my own Attention from y very Serious, which must be very melancholly reflections upon them.  It is most of all astonishing that sensible Men Should not have foreseen all that has happened. The demolition of the Royalty is so natural and necessary an Effect of their Constitution, that it can be no Surprize. It is however, matter of very Sober concern to Us, that there should have been in America from the beginning, so blind undistinguishing and enthusiastic an Admiration of every Thing that has been done by that light airy & transported People. I pretend not to any very particular Knowledge of Individual Characters or conflicting Parties in France but the Jealousy of in the Duke of Orleans, of the Noailles Family is so apparent, that it will account for most that has happened
Every virtuous and enlightened Citizen will mourn over the Misfortunes of Poland: but the Qualities necessary to erect and Support and defend a free Constitution of Government are not easily inspired into an old corrupted Nation.
The People in this Part of our Union are as cool and as easy as ever I knew them under any Government: indeed they appear to be more prosperous and more busy,  how they are at the Southward I am not very well informed.  Our Vessell, according to present Appearances, is not in immediate danger of any Sudden or Violent Storms.  The late Election, I hope will not have any dangerous Consequences in your State.
If either the Symptoms of the broke-bone fever, not wholly Subdued, or any Considerations of delicacy, or any other Thing Should prevent my Attendance in Senate at the beginning of the session, I hope to be excused.  There is commonly two or three months at the opening of Congress when little Business is done, and no important Question is decided: so that I flatter my self the senate will appoint a President for a short time and not be too severe upon me, this is entre nous.
With great Esteem I have the honor / to be, dear sir your most obt. s

John Adams